Citation Nr: 1531273	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-35 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	James M. McElfresh, II


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973.  He died in November 1996.  The appellant is the Veteran's surviving spouse.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  The claim was subsequently transferred to the RO in Salt Lake City, which retains jurisdiction.  The appellant originally requested a Board hearing but withdrew the request in January 2015 correspondence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not service connected for any disability at the time of his death.  The November 1996 death certificate lists the cause of death as cardiopulmonary arrest due to metastatic pancreatic cancer.  The Veteran's DD Form 214 shows that he served in Vietnam during the presumptive period for exposure to herbicides.  Thus, he is presumed to have been exposed.  See 38 C.F.R. § 3.307(a)(6).  The appellant asserts that his pancreatic cancer was related to herbicides.  Pancreatic cancer is not a disease presumed to be related to herbicide exposure by law.  See 38 C.F.R. § 3.309(e).  Thus, a medical opinion would be helpful in determining if there is any relationship between herbicides and the Veteran's pancreatic cancer.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to an appropriate VA medical provider to give an opinion on the following:

a. Was the Veteran's pancreatic cancer at least as likely as not related to exposure to herbicides in Vietnam?  Please conduct an inquiry independent of the list of diseases VA considers presumed associated with herbicides and address the Veteran's particular case.

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

2. If any benefit sought on appeal remains denied, issue a Supplement Statement of the Case, and return the case to the Board if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




